Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Consideration under 35 U.S.C. 112(a)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(a). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
Consideration under 35 U.S.C. 112(b)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(b). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
	Consideration under 35 U.S.C. 112(f)
The claims have been evaluated as to whether or not claim interpretation under 35 U.S.C 112(f) is warranted. Since no functional language was found by the examiner, then claim interpretation under 35 U.S.C. 112(f) is not invoked. 
	Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. Applicant is required to use the proper terms commensurate with the technology he is describing in such a way that one of ordinary skill in this art would understand what applicant is claiming as his invention. It has been found to be compliant with both requirements. 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-1326764.
	The examiner is adopting portions of the rejection found in the corresponding foreign application KR 20190028861, Reasons for Refusal. See MPEP 1893.03(e).
	Regarding claim 1, KR ‘764 shows (in bold): 
A vehicle transmission comprising: a driving sun gear (110) receiving a driving force from a motor (human power, not shown); a first sun gear (s3) having a same rotating axis as the driving sun gear; a second sun gear (210) inserted into the first sun gear and having a same rotating axis as the first sun gear; a planetary gear (120, 220, P3) comprising a plurality of stages, the plurality of stages respectively meshing with the driving sun gear, the first sun gear, and the second sun gear; and a carrier (300) coupled to rotate the planetary gear and into which the first sun gear and the second sun gear are inserted.
Regarding claim 2, KR ‘764 shows: 
The vehicle transmission of claim 1, wherein the planetary gear comprises: an input idle gear (120) meshing with the driving sun gear; a first idle gear (p3) meshing with the first sun gear; and a second idle gear (220, p2) meshing with the second sun gear.
Regarding claim 3, the input, first and second idle gears appear to be formed from one piece. 
Regarding claim 4, the diameters of the respective idle gears are each different from each other. 
Regarding claim 5, see figure 4 where an exploded diagram shows the carrier assembly for gears 120 and 220, with the sun gears 110 and 210 nested within the carrier. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-211079 in view of KR 10-1326764.
	The examiner is adopting portions of the rejection found in the corresponding foreign application KR 20190028861, Reasons for Refusal. See MPEP 1893.03(e)
	The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
Regarding claim 6, JP ‘079 shows (in bold): 
A vehicle powertrain device comprising a motor (24, fig 2), a transmission (71, 72) connected to the motor, a differential device (74) connected to the transmission, and a brake unit (60, 61 and 43, 46)braking the transmission, wherein the transmission comprises: a driving sun gear (25) connected to the motor; a first sun gear (30) having a same rotating axis as the driving sun gear; a second sun gear (27) inserted into the first sun gear and having a same rotating axis as the first sun gear; a planetary gear (76, 26, 28, 29) comprising a plurality of stages, the plurality of stages respectively meshing with 76) coupled to rotate the planetary gear and into which the first sun gear and the second sun gear are inserted (fig 5 and 6), and wherein the planetary gear rotates when the drive sun gear rotates, and operates the brake unit to selectively brake a rotation of the first sun gear or the second sun gear in a circumferential direction to rotate the carrier.
The only feature lacking from JP ‘079 is the fact that the driving sun gear 25 doesn’t mesh directly with the planet gear 26 since there is an idler 12 in between the two. While it could be interpreted that the driving sun gear does mesh with the planet gear by virtue of the fact that they are locked together by idler 12, the examiner has decided to suggest that it would have been obvious to one of ordinary skill in this art to modify JP ‘079 to remove idler 12 and change the diameter of one or both of the gears 25 and 26 such that they mesh directly, as taught by KR ‘764. Making such a change would have reduced the parts count, reduced the cost of the gearing, and improved reliability since there are less parts to fail. All of those are competitive advantages. 
	Therefore, it would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to modify JP ‘079 as taught by KR ‘764 because it would have been the use of known technique to improve a similar device in the same way. 
	Regarding claim 7, see the above discussion regarding claim 2. 
	Regarding claim 8, the motor and transmission, including the sun gears, of JP ‘079 are coaxial. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 29 July 2021 have been considered by the examiner. 
	The examiner has considered the prior art, office actions and related information from applicant’s corresponding foreign filed applications. 
	The examiner has chosen not to search non-patent literature or to request a PLUS search in this application because the pertinent art areas are well developed and represented in the patent literature and therefore are the best source for finding the best prior art. 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. It is suggested that applicant review and consider the cited prior art when amending his claims. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Tuesday, August 23, 2022